Case 1:18-cv-00950-LO-JFA Document 36 Filed 10/15/18 Page 1 of 3 PageID# 459



                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA

 SONY MUSIC ENTERTAINMENT, et al.,

                        Plaintiffs,
                                                   Case No. 1:18-cv-00950-LO-JFA
                v.

 COX COMMUNICATIONS, INC., et al.,

                        Defendants.



                                      NOTICE OF SEALED FILINGS


       Pursuant to Rule 26 of the Federal Rules of Civil Procedure, and Local Civil Rule 5(C),

Defendants (“Cox”) have filed under seal one exhibit to the DECLARATION OF JENNIFER A.

GOLINVEAUX IN SUPPORT OF COX’S MOTION TO TRANSFER VENUE PURSUANT TO

28 U.S.C. § 1404 (Dkt. 34-3).

       NOTICE OF RIGHT TO RESPOND: Pursuant to Local Civil Rule 5(C), parties and non-

parties may submit memoranda in support of or in opposition to the motion within seven (7) days

after the filing of the motion to seal, and that they may designate all or part of such memoranda as

confidential.

///

///

///
Case 1:18-cv-00950-LO-JFA Document 36 Filed 10/15/18 Page 2 of 3 PageID# 460



Dated: October 15, 2018

                                              Respectfully submitted,

                                              /s/ Thomas M. Buchanan
                                              Thomas M. Buchanan (VSB No. 21530)
                                              WINSTON & STRAWN LLP
                                              1700 K Street, NW
                                              Washington, DC 20006-3817
                                              Tel: (202) 282-5787
                                              Fax: (202) 282-5100
                                              Email: tbuchana@winston.com

                                              Attorney for Cox Communications, Inc.
                                              and CoxCom, LLC

Of Counsel for Defendants

Michael S. Elkin (pro hac vice)
Thomas Patrick Lane (pro hac vice)
WINSTON & STRAWN LLP
200 Park Avenue
New York, NY 10166-4193
Telephone: (212) 294-6700
Facsimile: (212) 294-4700
Email: melkin@winston.com
Email: tlane@winston.com

Jennifer A. Golinveaux (pro hac vice)
WINSTON & STRAWN LLP
101 California Street, 35th Floor
San Francisco, CA 94111-5840
Telephone: (415) 591-1000
Facsimile: (415) 591-1400
Email: jgolinveaux@winston.com

Diana Hughes Leiden (pro hac vice)
WINSTON & STRAWN LLP
333 S. Grand Avenue, Suite 3800
Los Angeles, CA 90071
Telephone: (213) 615-1700
Facsimile: (213) 615-1750
Email: dhleiden@winston.com




                                        -1-
Case 1:18-cv-00950-LO-JFA Document 36 Filed 10/15/18 Page 3 of 3 PageID# 461



                                CERTIFICATE OF SERVICE

I hereby certify that on October 15, 2018, the foregoing was filed and served electronically by
the Court’s CM/ECF system upon all registered users:


                                                     /s/ Thomas M. Buchanan
                                                     Thomas M. Buchanan (VSB No. 21530)
                                                     1700 K Street, NW
                                                     Washington, DC 20006-3817
                                                     Tel: (202) 282-5787
                                                     Fax: (202) 282-5100
                                                     Email: tbuchana@winston.com

                                                     Attorney for Cox Communications, Inc.
                                                     and CoxCom, LLC




                                               -2-
